     Case 2:17-cv-01866-APG-NJK Document 185 Filed 06/11/20 Page 1 of 2



      WRIGHT, FINLAY & ZAK, LLP
 1
      R. Samuel Ehlers, Esq.
 2    Nevada Bar No. 9313
      7785 W. Sahara Avenue, Suite 200
 3    Las Vegas, NV 89117
      (702) 475-7964; Fax: (702) 946-1345
 4
      sehlers@wrightlegal.net
 5    Attorney for Plaintiff/Counter-Defendant, U.S. Bank, National Association, as Trustee for Asset
      Backed Securities Corporation Home Equity Trust, Series 2005-HE2, Asset Backed Pass-
 6    Through Certificates, Series 2005-HE2
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9    U.S. BANK, NATIONAL ASSOCIATION,     Case No.: 2:17-cv-01866-APG-NJK
10    AS TRUSTEE FOR ASSET BACKED
      SECURITIES CORPORATION HOME          Consolidated with:
11    EQUITY TRUST, SERIES 2005-HE2, ASSET
      BACKED PASS-THROUGH                  Case No.: 2:18-cv-00457-APG-PAL
12    CERTIFICATES, SERIES 2005-HE2,
13                                         STIPULATED DISMISSAL OF CLAIMS
                  Plaintiff,               BETWEEN U.S. BANK TRUST AND
14                                         ANTIGUA MAINTENANCE
            vs.                            CORPORATION.
15
16    ANTIGUA MAINTENANCE
      CORPORATION; KENNETH BERBERICH
17    AS TRUSTEE FOR EAST CACTUS 2071
                                                                  ORDER
      TRUST; NEVADA ASSOCIATION
18
      SERVICES, INC.,
19
                Defendants.
20    EAST CACTUS 2071 TRUST
21
                    Counter-claimant,
22
             vs.
23
24    U.S. BANK, NATIONAL ASSOCIATION AS
      TRUSTEE FOR ASSET BACKED
25    SECURITIES CORPORATION HOME
      EQUITY TRUST, SERIES 2005-HE2, ASSET
26    BACKED PASS-THROUGH
27    CERTIFICATES, SERIES 2005-HE2,

28                   Counter-Defendant



                                                 Page 1 of 3
     Case 2:17-cv-01866-APG-NJK Document 185 Filed 06/11/20 Page 2 of 2




 1
      JAMES LOPEZ
 2
                      Consolidated-Plaintiff
 3           vs.
 4
      ANTIGUA MAINTENANCE
 5    CORPORATION; KENNETH BERBERICH
      AS TRUSTEE FOR EAST CACTUS 2071
 6    TRUST; NEVADA ASSOCIATION
 7    SERVICES, INC.,

 8                     Consolidated- Defendants
 9
10           Plaintiff, U.S. Bank, National Association, as Trustee for Asset Backed Securities
11    Corporation Home Equity Trust, Series 2005-HE2, Asset Backed Pass-Through Certificates,
12    Series 2005-HE2 (“Plaintiff”) and Antigua Maintenance Corporation (“HOA”) (collectively the
13    “Settling Parties”) by and through undersigned and respective counsel of record, hereby stipulate
14    that, pursuant to settlement amongst the Settling Parties, all claims between the Settling Parties,
15    related to the consolidated cases 2:17-cv-01866-APG-NJK and 2:18-cv-0457-APG-PAL only,
16    are hereby dismissed with prejudice, with each party to bear its own attorney fees and costs.
17    Any and all other claims between other parties are not affected by this stipulation.
18
       Dated this 11th day of June, 2020.                Dated this 11th day of June, 2020.
19
       WRIGHT, FINLAY & ZAK, LLP                         BOYACK ORME & ANTHONY
20
21     /s/ R. Samuel Ehlers__________                    _/s/ Patrick A. Orme ___________
       R. Samuel Ehlers, Esq.                            Edward D. Boyack
22     Nevada Bar No. 9313                               Nevada Bar No. 5229
       7785 W. Sahara Ave., Suite 200                    Patrick A. Orme, Esq.
23
       Las Vegas, NV 89117                               Nevada Bar No. 007853
24     Attorney for Plaintiff/Counter-Defendant,         7432 W. Sahara Ave., Ste. 101
       U.S. Bank, National Association, as Trustee       Las Vegas, NV 89117
25     for Asset Backed Securities Corporation           Attorneys for Defendant, Antigua
       Home Equity Trust, Series 2005-HE2, Asset         Maintenance Corporation
26
       Backed Pass-Through Certificates, Series
27     2005-HE2

28          IT IS SO ORDERED.                                                   6/11/2020
                                                      ______________________________
                                                      United States District Judge
                                                  Page 2 of 3
